 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10   GULAMNABI VAHORA,                                Case No. 1:16-cv-01624-SKO

11                      Plaintiff,
                                                      ORDER ON PLAINTIFF’S MOTION TO
12                                                    AMEND THE PRETRIAL ORDER AND
             v.                                       APPLICATION FOR ORDER
13                                                    SHORTENING TIME

14   VALLEY DIAGNOSTICS LABORATORY
     INC. and NAEEM MUJTABA QARNI (a/k/a
15   QARNI NAEEM UL MUJTABA),                         (Docs. 101, 102)

16                      Defendants.
     _____________________________________/
17

18

19        The Court in receipt of Plaintiff’s “Motion for Relief from the Second Amended Pretrial
20 Order” (the “Motion”) (Doc. 102) and “Application for Order Shortening Time to Hear Motion for

21 Relief from the Second Amended Pretrial Order” (Doc. 101). In view of the impending trial date,

22 currently set for March 19, 2019, the Court GRANTS Plaintiff’s application for an order shortening

23 time to hear the Motion (Doc. 101), and SETS a hearing on Plaintiff’s Motion for February 28,

24 2019 at 2:00 PM (PST) in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.

25 Defendants SHALL file any opposition or statement of non-opposition to the Motion by no later

26 than February 26, 2019. The parties shall call (888) 557-8511; access code 6208204# at the time
27 of the conference.

28
 1          At the telephonic conference on February 14, 2019, the Court informed Plaintiff’s former
 2 counsel, Mr. Rosenzweig, that he must comply with this Court’s Local Rule 180(b)(2) governing

 3 attorneys appearing pro hac vice, including specifically the requirement that he “designate . . . a

 4 member of the Bar of this Court with whom the Court and opposing counsel may readily

 5 communicate regarding that attorney’s conduct of the action and upon whom service shall be

 6 made.” L.R. 180(b)(2)(ii).

 7          Accordingly, at the hearing on February 28, 2019, Plaintiff is the ORDERED to inform the
 8 Court regarding whether Plaintiff:

 9          1.      intends to represent himself in this action; or
10          2.      has identified and/or retained local counsel to serve as Mr. Rosenzweig’s designee
11 for purposes of promptly submitting his pro hac vice application under Local Rule 180(b)(2).

12
     IT IS SO ORDERED.
13

14 Dated:        February 21, 2019                                    /s/   Sheila K. Oberto      .
15                                                      UNITED STATES MAGISTRATE JUDGE

16
     d70o4d
17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
